DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on July 15, 2022 was received. Claim 1 was amended. No claim was added or canceled. Claim 4 was withdrawn. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued April 15, 2022. 

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claim 4 directed to an invention non-elected without traverse.  Accordingly, claim 4 has been cancelled.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Inatomi (WO2013001986A1 using the co-pending US Patent Application Publication US20150232994 as English translation) on claims 1-3 are withdrawn, because the claims have been amended. 

REASONS FOR ALLOWANCE
Claims 1-3 are allowed. The following is an examiner’s statement of reasons for allowance: the closest prior art on the record, Inatomi (WO2013001986A1), does not teach or suggest the plating method comprising supplying a plating liquid to a substrate and supplying a solvent that does not contain a metal component constituting the plating liquid and having a temperature different from a temperature of the plating liquid to a preset position on the substrate in the context of claim 1. Support for the limitation “supplying a solvent that does not contain a metal component constituting the plating liquid” can be found in paragraph 0034 of the instant specification. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.V.L/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717